Detailed Action:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-14 (Group I) in the reply filed on 07/08/2022 is acknowledged. 
Claims 15-20 are drawn to a nonelected invention (Group II). 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 101:
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 1 and 8 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  Specifically, they recite the abstract idea of a mental process. A mental process includes, but is not limited to, concepts that can be performed in the human mind. This includes observing, evaluating, judging or forming an opinion. 

PART I.  2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).

Claims 1-14 are directed to the abstract idea of a mental process. Specifically, the claims are directed towards finding missing values in attributes for obtaining completeness graphs. The Examiner notes, that beyond the pre-amble the claims do not even include a device for completing the invention. 

 The independent claim 1 and similar claims 8 recite, “…obtaining a completeness graph comprising a plurality of conditions applied to a plurality of attributes of an entity; determining that a first missing attribute subset of the plurality of attributes lacks a corresponding value;  determining that a first condition of the plurality of conditions corresponding to a first missing attribute of the first missing attribute subset is satisfied;  obtaining a first value for the first missing attribute, wherein the first value is a result of performing a first task in the workflow; and modifying a state of the entity by assigning the first value to the first missing attribute to obtain a modified state of the entity…”
are limitations directed to mental process.  
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1 and 8 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  Accordingly, the claims are directed to a mental process, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

PART I.  2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. 

The claims recite the additional elements beyond the recited abstract idea of, “automated” which is pursuant to the broadest reasonable interpretation, and as an ordered combination, each of the additional elements are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See, MPEP 2106.05(f))

As a result, Examiner asserts that the dependent claims 2-7 and 9-14 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

PART II.  DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNTS TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF

The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself.  Examiner asserts that and “automated” limitation does not amount to significantly more than the abstract idea because it is merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See, MPEP 2106.05(f) 

The dependent claims, claims 2-7 and 9-14 do not independently overcome 101, and are therefore, rejected based on their dependency of claim 1 and 8.

 The dependent claims alone or in combination recite similar elements which have already been found to be non-patent eligible. Furthermore, they do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as discussed above. 

Thus, all the claims are rejected under 101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang ( US Pub. No. 2018/0114274) (hereinafter, Wang’274) in view of Wang (US Patent No. 10796381) (hereinafter, Wang ‘381) 


As per claim 1, 

Wang ‘274 teaches,
A method of automating a workflow, comprising:
(Abstract, overall of prior art)

obtaining a completeness graph comprising a plurality of conditions applied to a plurality of attributes of an entity;
(Figs. 5-7 showing examples of completeness graphs with tax rules/regulations and the attributes of the individuals for taxing purposes)


Wang ‘274 does not explicitly teach, however, Wang ‘381 does teach,

determining that a first missing attribute subset of the plurality of attributes lacks a corresponding value;
(column 1, lines 30-41; wherein the missing attribute is the missing tax information)  

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Wang ‘381 within the invention of Wang ‘274 with the motivation of analyzing a completeness graph to identify a required variable. (see, Wang ‘381 Abstract)


Wang ‘274 teaches,

determining that a first condition of the plurality of conditions corresponding to a first missing attribute of the first missing attribute subset is satisfied;
(Fig. 8, showing “Y” marks indicating the conditions is satisfied, the conditions here being tax relevant information  for preparing the customer taxes; further explaining- when all conditions are satisfied then the completeness graph can be obtained)


Wang ‘274 does not explicitly teach, however, Wang ‘381 does teach,
obtaining a first value for the first missing attribute, wherein the first value is a result of performing a first task in the workflow; and
(column 1, lines 36-40, noting “…The tax logic agent proposes suggested questions to be asked to a user to fill in missing blanks . This process can be continued until completeness of all tax topics has occurred.)


modifying a state of the entity by assigning the first value to the first missing attribute to obtain a modified state of the entity
(column 9, lines 53-61 wherein the prior art invention assigns a value to the missing information (i.e. missing attribute) to complete the tax filing).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Wang ‘381 within the invention of Wang ‘274 with the motivation of analyzing a completeness graph to identify a required variable. (see, Wang ‘381 Abstract)

As per claim 2,
Wang ‘274 teaches,
the method of claim 1, wherein the plurality of conditions comprises one or more completion conditions, the method further comprising: selecting, from the first missing attribute subset, the first missing attribute by comparing a plurality of distances in the completeness graph between the first missing attribute subset and the one or more completion conditions
(paragraph 56 discussing the completeness graph comparison engine and how it works, encompassing the claim limitation)

As per claim 3,
Wang ‘274 teaches,
the method of claim 1, further comprising: 
identifying, for the first missing attribute, a provider that requires an input and determining that the input corresponds to an attribute in the plurality of attributes that is external to the first missing attribute subset, wherein the first value for the first missing attribute is obtained from the provider in response to determining that the input corresponds to the attribute that is external to the first missing attribute subset
(paragraphs 65-67).

As per claim 4,
Wang ‘274 teaches,
the method of claim 1, further comprising: identifying, for the first missing attribute, a provider that requires an input; determining that the input corresponds to a second missing attribute of the first missing attribute subset; and in response to determining that the input corresponds to the second missing attribute, adding, to the completeness graph, a condition that requires a value for the second missing attribute
(paragraphs 65-68).

As per claim 5,
Wang ‘274 teaches,
the method of claim 1, further comprising: identifying, for the first missing attribute, a first provider that requires a first input and a second provider that requires a second input; making a first determination that the first input corresponds to an attribute in the plurality of attributes that is external to the first missing attribute subset; and making a second determination that the second input corresponds to a second missing attribute of the first missing attribute subset, wherein the first value for the first missing attribute is obtained from the first provider in response to the first determination and the second determination
(paragraphs 66-68)

As per claim 6,
Wang ‘274 does not explicitly teach, however, Wang ‘381 does teach,
the method of claim 1, further comprising: determining that the modified state of the entity is incomplete; in response to determining that the modified state of the entity is incomplete, determining that a second missing attribute subset of the plurality of attributes lacks a corresponding value; in response to assigning the first value to the first missing attribute, determining that a second condition of the plurality of conditions corresponding to a second missing attribute of the second missing attribute subset is satisfied; obtaining a second value for the second missing attribute, wherein the second value is a result of performing a second task in the workflow; and modifying the modified state of the entity by assigning the second value to the second missing attribute
(column 1, lines 36-40)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Wang ‘381 within the invention of Wang ‘274 with the motivation of analyzing a completeness graph to identify a required variable. (see, Wang ‘381 Abstract)

As per claim 7,
Wang ‘274 does not explicitly teach, however, Wang ‘381 does teach,
 the method of claim 1, further comprising: receiving, from a user and via a graphical user interface (GUI), a modification to the completeness graph
(column 9, lines 53-61 wherein the prior art invention assigns a value to the missing information (i.e. missing attribute) to complete the tax filing).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Wang ‘381 within the invention of Wang ‘274 with the motivation of analyzing a completeness graph to identify a required variable. (see, Wang ‘381 Abstract)

As per claims 8-14:
Claims 8-14 recite similar limitations to claims 1-7 above. Therefore, they are rejected under similar rationale.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943. The examiner can normally be reached Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZAHRA . ELKASSABGI
Examiner
Art Unit 3623



/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623